United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 18-1876
                         ___________________________

                              United States of America

                         lllllllllllllllllllllPlaintiff - Appellee

                                            v.

                                    Bennie Manuel

                       lllllllllllllllllllllDefendant - Appellant
                                       ____________

                     Appeal from United States District Court
              for the Eastern District of Arkansas - Western Division
                                   ____________

                           Submitted: September 6, 2018
                            Filed: September 12, 2018
                                  [Unpublished]
                                  ____________

Before WOLLMAN, GRUENDER, and GRASZ, Circuit Judges.
                       ____________

PER CURIAM.

      Bennie Manuel initiated this appeal after the district court1 revoked a sentence
of probation he was serving and sentenced him to a prison term of time served and

      1
       The Honorable J. Leon Holmes, United States District Judge for the Eastern
District of Arkansas.
supervised release for one year. His counsel has moved for leave to withdraw and has
filed a brief arguing that the probation-revocation sentence is unreasonable and that
the court plainly erred by imposing a special condition for Manuel’s one year of
supervised release. Since the filing of this appeal, however, the district court has
revoked Manuel’s supervised-release term for violating conditions other than the one
being challenged and has imposed a nine-month prison term with no additional
supervised release. That supervised-release-revocation sentence is not on appeal.

      We decline to address the challenged supervised-release condition, as it has
become moot. Cf. United States v. Wynn, 553 F.3d 1114, 1119 (8th Cir. 2009)
(applying mootness to certain conditions of probation where probation had been
revoked).

       Addressing the reasonableness issue, which arguably is not moot, we conclude
that the district court did not impose a substantively or procedurally unreasonable
sentence. See United States v. Keatings, 787 F.3d 1197, 1202 (8th Cir. 2015)
(reviewing substantive reasonableness of probation-revocation sentence under
deferential abuse-of-discretion standard and reviewing unpreserved procedural
objection for plain error); see also 18 U.S.C. §§ 4 (setting forth maximum prison
term), 3583(b)(3) (setting forth maximum supervised-release term).

      Accordingly, we affirm, and we grant counsel’s motion to withdraw.
                     ______________________________




                                         -2-